          Case 2:19-cv-10486-JTM Document 14 Filed 07/01/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 JOHN DANNY SKELDON, JR.                                                      CIVIL ACTION

 VERSUS                                                                          NO. 19-10486

 PLAQUEMINES PARISH                                                        SECTION: “H”(3)
 DETENTION CENTER, ET AL.



                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

        IT IS ORDERED that plaintiff’s complaint is DISMISSED WITH PREJUDICE for

failure to prosecute.

                                                        July
       New Orleans, Louisiana, this _____ day of _______________, 2020.




                                            __________________________________________
                                            JANE TRICHE MILAZZO
                                            UNITED STATES DISTRICT JUDGE
